Case: 10-30292       Document: 00511228449          Page: 1    Date Filed: 09/09/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 9, 2010
                                     No. 10-30292
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk



ALVIN HARVEY,

                                                   Plaintiff-Appellant,

versus

JAMES LEBLANC; JERRY GOODWIN; M. DAUZAT; P. HEARN;
DR. FULLER; SUE ODOM; PAULA MILWI,

                                                   Defendants-Appellees.




                    Appeal from the United States District Court
                       for the Western District of Louisiana
                                  No. 5:09-CV 384




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Alvin Harvey, Louisiana prisoner # 333786, proceeding pro se, moves for
leave to appeal, in forma pauperis (“IFP”), the summary judgment dismissing his
42 U.S.C. § 1983 action. The motion to proceed IFP is construed as a challenge
to the district court’s certification that the appeal is frivolous. See Baugh v.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30292     Document: 00511228449 Page: 2        Date Filed: 09/09/2010
                                  No. 10-30292

Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3); F ED. R. A PP. P.
24(a)(3). This court asks only whether the appeal involves legal points that are
not frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      Harvey complains about details of the medical treatment afforded by pris-
on officials for his severe hypertension. Harvey has waived the essential issue
of this appeal by failing to address the reasons given by the district court for
granting summary judgment. See Brinkmann v. Dallas Cnty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987) (noting that claims not argued on ap-
peal are abandoned). Moreover, he has not identified any genuinely contested
issue of fact that is material to whether the defendants “refused to treat him,
ignored his complaints, intentionally treated him incorrectly, or engaged in any
similar conduct that would clearly evince a wanton disregard for any serious
medical needs.” Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985). As the
magistrate judge aptly stated, “this is a classic case where an inmate disagrees
with the methods of treatment afforded by prison officials, and such disputes do
not state a constitutional claim for indifference to medical needs.” See also John-
son, 759 F.2d at 1237-39 (holding same).
      Harvey has failed to show that his proposed appeal involves any nonfrivo-
lous issue.   See Howard, 707 F.2d at 220.       Accordingly, the IFP motion is
DENIED, and the appeal is DISMISSED as frivolous. See id.; Baugh, 117 F.3d
at 202 n.24; 5 TH C IR. R. 42.2.
      Harvey has already received one sanction warning and one strike under
§ 1915(g) for filing a frivolous appeal. See Harvey v. Huff, No 04-30874 (Apr. 20,
2005). This dismissal counts as his second strike. See Adepegba v. Hammons,
103 F.3d 383, 385-87 (5th Cir. 1996). Harvey is again WARNED that if he ac-
cumulates a third strike under § 1915(g) he will not be allowed to proceed IFP
in any civil action while incarcerated or detained unless he is in imminent dan-
ger of serious physical injury. See § 1915(g).



                                         2